Citation Nr: 0428250	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-06 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his former spouse




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision originally 
addressed the issue of whether new and material evidence had 
been submitted to reopen a claim for service connection for 
PTSD.  The RO found that new and material evidence sufficient 
to reopen the appellant's claim had been submitted but then 
denied the claim of entitlement to service connection for 
PTSD.  The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted, see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996)); however, it does not appear as though the 
appellant was provided a copy of an October 1986 rating 
decision, which denied the appellant's claim of entitlement 
to service connection for PTSD.  Accordingly, the Board has 
re-phrased the issue on appeal to reflect more accurately the 
procedural posture of the case.

The veteran, his mother, who is his fiduciary, and his former 
spouse appeared at a hearing held at the RO on April 14, 
2000.  A transcript of that hearing has been associated with 
the record on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed with PTSD by a VA 
psychiatrist and a VA psychologist.

3.  The veteran engaged in combat with the enemy in the 
Republic of Vietnam.

4.  A VA psychiatrist and a VA psychologist have stated that 
the veteran's PTSD is related to combat during his service in 
Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records show that he served 
in the Republic of Vietnam from September 1968 to July 1969.  
The veteran's decorations include the Purple Heart and the 
Army Commendation Medal with "V" Device.

In a January 1999 VA treatment note, the veteran's treating 
psychiatrist noted that she had reviewed the veteran's case.  
The veteran had been wounded in combat while in service.  
While the veteran's schizophrenia had been severe, it was 
clear that the veteran also met the criteria for PTSD.

At an October 1999 VA psychiatric examination, the examiner 
diagnosed residual type Schizophrenia.  The veteran denied 
any symptoms of PTSD.  He had nightmares approximately once 
per month, but that did not bother him.  He slept well.  He 
denied flashbacks.  He denied distressing recollections of 
the events in Vietnam.  He denied intentionally avoiding 
people, places, or situations that reminded him of Vietnam.  
He met the diagnostic criteria of residual type 
Schizophrenia.

At a May 2000 VA psychological evaluation, the psychologist 
interviewed the veteran and his mother and administered 
selected portions of the Clinician Administered PTSD Scale-1 
(CAPS-1).  On the CAPS-1, the veteran met the criteria for 
PTSD.  The psychologist noted that the veteran had had combat 
experiences that qualified as traumatic events.  His symptoms 
of re-experiencing included distress when exposed to events 
that were reminders of the war.  His persistent symptoms of 
avoidance of stimuli/numbing of responsiveness included 
efforts to avoid thoughts or feelings, efforts to avoid 
activities or situation, markedly diminished interest in 
activities, feelings of detachment or estrangement, and 
restricted range of affect.  His persistent symptoms of 
increased arousal included difficulty falling or staying 
asleep, irritability or outbursts of anger, difficulty 
concentrating, and hypervigilance.  The results of the 
evaluation supported a diagnosis of PTSD under DSM-IV.  The 
veteran's combat experiences and his frightened emotional 
reaction to them qualified for the first criterion of 
exposure to a traumatic stressor.  He had at least one 
symptom related to re-experiencing, at least three symptoms 
related to persistent avoidance/numbing, and at least four 
symptoms related to persistent increased arousal.  The 
appellant was not very communicative, and it was possible 
that additional symptoms were present that he did not report.

In June 2000 the appellant was treated as a VA outpatient.  
The veteran's treating VA psychiatrist noted that a VA 
psychologist had been able to confirm a diagnosis of PTSD 
concurrent with the veteran's previously diagnosed 
schizophrenia.  PTSD had resulted from severe physical and 
emotional combat trauma in Vietnam.  The appellant had 
ongoing sleep problems and was extremely asocial and 
withdrawn.  Diagnoses included PTSD.

In February 2002 the veteran was again examined by the 
psychiatrist who had examined him in October 1999.  The 
veteran denied specific symptoms of PTSD.  The examiner 
diagnosed residual type Schizophrenia.  There was no question 
that the appellant had experienced and witnessed severe 
traumatic events while in Vietnam; however, the veteran 
denied any symptoms of PTSD.  He was given every opportunity 
to answer whether he had experience symptoms of PTSD, and his 
response to all questions was, "No."  He experienced 
distressing dreams approximately once per year.  Accordingly, 
the examiner did not diagnose PTSD.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determination below, the RO fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the appellant is not prejudiced by appellate review.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004); see 38 U.S.C.A. 
1154(b) (West 2002); Fossie v. West, 12 Vet. App. 1, 6 (1998) 
("If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.").

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).  

In this case, the Board finds that the veteran engaged in 
combat with the enemy.  At least two of the veteran's awarded 
medals or decorations show combat service.  The Purple Heart 
was awarded to the veteran for wounds received in connection 
with military operations against a hostile force.  See United 
States of America Department of Defense Manual of Military 
Decorations Awards, Appendix A at A-8, September 1996.  The 
Army Commendation Medal with "V" Device is awarded to 
members of the Armed Forces who distinguish themselves by 
heroism.  Id. at A-10.  Thus, the veteran's statements are 
accepted as evidence of stressors related to his combat 
experiences.

The appellant was diagnosed with PTSD in January 1999 by a VA 
psychiatrist, who is the veteran's treating psychiatrist.  
Psychological testing in June 2000 confirmed this diagnosis.  
The VA psychologist in June 2000 described in great detail 
the symptoms that the veteran experiences as a result of his 
combat stressors and how those symptoms satisfied the DSM-IV 
criteria for a diagnosis of PTSD.  The psychologist explained 
fully the relationship between the veteran's experiences in 
service and his symptoms of PTSD.  After reviewing the June 
2000 psychological evaluation, the veteran's treating VA 
psychiatrist again noted that the veteran had PTSD.  Although 
there is evidence in the claims folder, specifically the 
examination reports from a psychiatrist who examined the 
veteran in October 1999 and February 2002, that the veteran 
suffers from schizophrenia only and not PTSD, the evidence is 
at least in equipoise as to whether the veteran currently has 
PTSD, and, resolving doubt in the veteran's favor, the Board 
concludes that the veteran has PTSD as a result of his 
military service.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



